Citation Nr: 1528316	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  14-02 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for obstructive sleep apnea.

3. What rating is warranted for epicondylitis of the left elbow since April 1, 2008?

4. Entitlement to a total disability rating based on individual unemployability due to his service connected disabilities.  


REPRESENTATION

Appellant represented by:	Don Jorgensen, Attorney


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1967 to March 1988.  

This matter comes before the Board of Veterans' Appeals (Board) from September 2011 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The issue of an increased rating for a left elbow was withdrawn in a March 2015 filing.  The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant.  Id.  Given the appellant's withdrawal of the issue, there remain no allegations of errors of fact or law for appellate consideration as to this matter.  Accordingly, the Board does not have jurisdiction to review it and it is dismissed.  38 U.S.C.A. § 7105.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals no additional records which are pertinent to the present appeal.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that diabetes mellitus is related to the Veteran's service.  

2.  The evidence is at least in equipoise as to whether the Veteran's sleep apnea is related to service.  

3.  It is as likely as not that the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated during service, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  Resolving reasonable doubt in the appellant's favor, sleep apnea was incurred during his active service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  

3.  Resolving reasonable doubt in the Veteran's favor the criteria for a total disability evaluation based on individual unemployability due to service connected disorders have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 3.340, 3.341, 4.1, 4.3, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2011, June 2011, and August 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in December 2013 and May 2015.  There is no additional evidence that need be obtained.  

Merits of the Claim

Generally, to be service connected for a disorder a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.   Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the claim of entitlement to service connection for diabetes mellitus involves a chronic disease, the Board will consider whether 38 C.F.R. § 3.303(b) is for application. 

For Veterans with 90 days or more of active service during a war period or after December 31, 1946, chronic diseases such as diabetes mellitus are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Diabetes Mellitus

A review of the service treatment records shows that the Veteran was shown to have elevated glucose readings in March 1985, September 1986, and November 1987.  Significantly, however, the appellant was never diagnosed with diabetes mellitus while on active duty.  All physical examinations for enlistment and retention included specific findings that showed negative test results for diabetes.  In August 1987, the appellant was specifically found not to have diabetes.  

There is no competent evidence that diabetes mellitus was compensably disabling within one year following the appellant's retirement from active duty.

In an April 2012 private treatment record, Ira Braverman, M.D., reported that the appellant had been her patient since February 1995.  Dr. Braverman noted reviewing service treatment records, to include a September 1986 finding of an elevated glucose level.  Dr. Braverman noted that while he had followed the appellant his glucose had continued to be borderline elevated, and that he was ultimately diagnosed with Type II diabetes in April 2011.  Consequently, Dr. Braverman opined that the onset of the Veteran's diabetes was during the appellant's active service because his serum glucose levels had been elevated continuously since his discharge.  Significantly, Dr. Braverman did not identify any medical records showing a continuity of symptoms that support the assumption that glucose levels were elevated between the Veteran's retirement in 1988 from active duty and when he first began treating him about seven years later in 1995.  

The Veteran was afforded a VA diabetes examination in December 2013.  There, the examiner noted that the appellant had carried a diagnosis of type II diabetes since 2011.  After examining the appellant and reviewing the claims file the examiner opined that diabetes was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale was that of three elevated glucose readings in service, only one value exceeded the 126 mg/dl threshold.  The examiner commented that "There was no indication of any symptoms suggestive of glucose intolerance or diabetes.  He did not meet any diagnostic criteria (then or now) for diagnosis of diabetes mellitus while in the service.  When finally diagnosed in 2011, his disease [was relatively] mild, managed with a [minimal] dose of metformin (250 milligrams twice a day).  Had the disease actually been present prior to 1988, it would likely have become symptomatic or been diagnosed through routine [screening] well before.  Given the lack of diagnostic data in service and the lengthy interval (more than 20 years) until diagnosis was made, it is less likely than not to be connected with his service."    

Here, there are two conflicting medical opinions.  The opinions agree that diabetes was diagnosed in 2011, over 20 years after discharge.  The private medical opinion does not appear to be based on a review of the claims file and refers to continuously elevated glucose levels for its rationale.  The VA examiner's negative opinion notes the elevated levels in service, but notes that only one level the 126 mg/dl threshold, and noted that when diabetes was finally diagnosed in 2011 the disability was only mild.  The VA examiner opined that if diabetes had been present in service it would have been symptomatic or diagnosed as part of routine screening.  This opinion is supported by the service treatment records which show no diagnosis of diabetes, and the absence of any diagnosis of diabetes for about 13 years post service.  It is also well to note that Dr. Braverman relied upon an assumption that the appellant continued to have elevated glucose readings between the appellant's separation from service in 1988 and when he first provided treatment in 1995.  There is no evidence to support that assumption.

The VA examiner's opinion is based on a review of the claims file, supported by stronger rationale, and is supported by the evidence of record.  Therefore, it has more probative weight than the private opinion.  The Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence." Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997).  Therefore, the Board finds that the preponderance of the evidence is against granting entitlement to service connection for diabetes mellitus.  

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  

Sleep Apnea

The Veteran's service treatment records do not show any symptoms or diagnoses of sleep apnea.  The Veteran was treated for sleep apnea starting in September 2010.   

In April 2012, Gang Bao, M.D., a board certified specialist in sleep medicine noted that he had treated the Veteran for sleep apnea since September 2010 and that the Veteran "could have suffered sleep apnea for many years" including during his service.  

Following a December 2013 VA examination, the examiner opined that the Veteran's sleep apnea was less likely than not related to his service.  The examiner's rationale was that a diagnosis was not made until 2010, 22 years after discharge.  He stated there was no indication of any complaint of sleep disturbance at the time or prior to his retirement from active duty.  The VA examiner also stated that the private April 2012 opinion was too vague to conclude that the symptoms or condition actually existed 22 years previously.  In a similar vein the examiner refuted the Veteran's wife's lay statements regarding his snoring and stopping breathing since their wedding in 1977.  The VA examiner, however, conceded that sleep apnea was not widely known in the medical community at the time of the appellant's military service.

In addition to the Veteran's wife's March 2012 statement received in November 2011, VA also received two buddy statements from R.V. and D.P.  In these statements, they described sharing quarters with the Veteran and that he snored loudly in his sleep and sounded like he was choking and stopping to breathe briefly.  They also described that he was very tired and groggy during the day.  The Board observes that the appellant's wife as well as his shipmates are competent to describe as they are something they have personally experienced and the symptoms have been consistently described over the pendency of the claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  

Dr. Bao provided an expansive addendum opinion in June 2014.  He acknowledged that his previous opinion had been interpreted as "vague."  Dr. Bao, however, stood by his positive etiological opinion, stating that he and the VA examiner agreed that sleep apnea was not widely recognized during the Veteran's time of service.  He also noted the two buddy statements which were consistent with the symptoms the Veteran's wife had described.  He concluded that there was a strong probability the Veteran was already suffering from sleep apnea while he was on active duty.  He noted that the VA examiner's opinion did not sway him and that he believed the three lay statements to be credible showings of the symptoms of sleep apnea sufficient to render the diagnosis in retrospect.  

Here, although the private examiner's opinion does not appear to be based on a review of the claims file, it is based on review of the lay statements of the Veteran's wife and buddies.  The addendum opinion acknowledges and explains the conflicting VA examination opinion.  The VA examination included a review of the claims file, but was conducted prior to the corroborating buddy statements and no addendum opinion was issued to discuss them.  

In this case, the cause of the Veteran's sleep apnea may never be known to a certainty.  Under the benefit-of-the-doubt rule for the appellant to prevail, however, there need not be a preponderance of the evidence in his favor, but only an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Given the evidence set forth above, the undersigned cannot conclude that the preponderance of the most probative evidence is against the claim.  The Board has considered all evidence of record and cannot find a basis for favoring one medical opinion over the other.  Thus, resolving reasonable doubt in the Veteran's favor, entitlement to service connection for sleep apnea is warranted.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").

Total disability evaluation based on individual unemployability due to service connected disorders

The Veteran asserts that he is unable to obtain and maintain gainful employment as a solely as a result of his service connected disabilities. 
 
It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16. 
 
"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).
 
A total disability rating based on individual unemployability may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more. 38 C.F.R. § 4.16(a).
 
The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529   (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The claim for total disability evaluation based on individual unemployability due to service connected disorders cannot be dismissed as moot despite the Veteran already having an overall total rating.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Rather, the Board must look at the evidence to see whether, excluding the disorder for which a 100 percent rating is in effect, does the appellant have additional service connected disorders which are productive of unemployability. 

Service connection is in effect for several disabilities, notably atherosclerotic cardiac vessel disease, evaluated at 100 percent, vascular dementia, evaluated at 100 percent, and abdominal tissue loss due to gunshot wound, evaluated at 50 percent.  The Veteran is also service connected for several other disabilities.  The Veteran's overall rating is 100 percent.  Here, the Veteran meets the scheduler criteria for total disability evaluation based on individual unemployability due to service connected disorders, provided he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).  

A February 2014 VA examination noted the Veteran stopped working in 2004 mostly due to his back condition.  The Veteran's back condition is not service-connected.  

Private treatment records note that the Veteran had an extensive subarachnoid hemorrhage in March 2015.  He was transferred to a long-term care facility in April 2015 in stable condition, but with a ventricular ejection fraction of only 25 to 30 percent.  

A May 2015 VA heart examination noted that the Veteran was incapacitated due to the subarachnoid hemorrhage.  A concurrent VA central nervous system examination noted the same. 

In a May 2015 rating decision after the VA examinations discussed above, the RO granted service connection for vascular dementia status post cardiovascular accident, claimed as brain aneurysm.  The RO assigned a total rating based on the Veteran's inability to communicate, total occupational and social impairment, gross impairment in thought process, and inability to perform any self-care or follow commands.  The decision noted that while the evaluation of cardiovascular accident would normally warrant a temporary total evaluation for a six month period, the severity of the current symptoms, advanced age, and the current comatose state more closely approximated a permanent evaluation.  In the same rating decision, the RO also increased the evaluation of atherosclerotic cardiac vessel disease status post quadruple vessel bypass to 100 percent based on left ventricular dysfunction with an ejection fraction of less than 30 percent.  The RO also proposed a finding of incompetency.  

Here, the Veteran is incapacitated due to his service-connected disabilities, notably his atherosclerotic cardiac vessel disease and vascular dementia, each evaluated at 100 percent.  Per the April 2015 VA examination for regular aid and attendance, the Veteran is bedridden and somnolent but minimally responsive when arousable.  His eyes open to voice, but he cannot communicate.  He is unable to move his extremities, perform self-care, or follow commands.  Based on the foregoing, the claim for total disability evaluation based on individual unemployability due to service connected disorders is granted.  


ORDER

Entitlement to service connection for diabetes mellitus is denied.  

Entitlement to service connection for obstructive sleep apnea is granted.  

The claim for an increased rating for epicondylitis of the left elbow is dismissed. 

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities is granted, subject to the laws and  regulations governing the award of monetary benefits.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


